Exhibit 10.1

 

December 26, 2019

 

 

Ashley Buchanan

 

 

Dear Ashley:

 

We are pleased to confirm the terms and conditions of your employment with
Michaels Stores, Inc. (the “Company”), as set forth in this letter agreement
(this “Agreement”). This Agreement is made and entered into and effective as of
the date hereof (the “Effective Date”).

 

1.            Positions.

 

(a)            Effective as of January 6, 2020 (the “Start Date”), you will be
employed by the Company, on a full-time basis, as its President and Chief
Executive Officer Designate, reporting to the Chief Executive Officer. You agree
to perform the duties of your position and such other duties as may reasonably
be assigned to you by the board of directors (the “Board”) of The Michaels
Companies, Inc. (“Parent”) from time to time. As of the Start Date, all
functions with respect to the operations of the Company, other than the EVP and
Chief Financial Officer, the two VP Assistant General Counsels, EVP and Chief
Human Resources Officer and SVP of Business Development, will report directly to
you. It is expected that you will transition to the role of Chief Executive
Officer of Parent and of the Company, with all functions of the business
reporting to you, by April 1, 2020. Upon such appointment as Chief Executive
Officer, you agree to perform the duties of your position including, without
limitation, general oversight and direction of the operations of the Company and
such other duties as may reasonably be assigned to you by the Board, the
Chairman of the Board, or another member of the Board as the Board’s designee,
and you will report to the Board.

 

(b)            While employed by the Company, you will devote substantially all
of your business time and your best efforts, business judgment, skill and
knowledge exclusively to the advancement of the business interests of the
Company and its Affiliates and to the discharge of your duties and
responsibilities for them. The Company hereby agrees that you may participate in
appropriate trade associations. In addition, you may engage in appropriate
civic, charitable, religious or personal activities that do not conflict or
interfere with the proper performance of your duties hereunder or violate
Section 12 of this Agreement. However, you may not engage in any other business
activity or serve in any industry, professional, governmental or academic
position during the Term (as defined below), except as may be expressly approved
in advance by the Board in writing. You agree that, while employed by the
Company, you will comply with all Company and Parent policies, practices and
procedures and all codes of ethics or business conduct applicable to your
position, as in effect from time to time. For purposes of this Agreement,
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

(c)            In addition, and without further compensation, you will be
appointed as a member of the Board and agree to serve as a director and/or
officer of Parent, the Company, and  any of its Affiliates if so elected or
appointed from time to time. If your employment with the Company terminates for
any reason, then concurrently with such termination, you will be deemed to have
resigned from the Board and any officer, trustee, or other positions you may
hold with the Company, its Affiliates, or any of their respective related
committees, trusts, foundations, or similar entities, in each case unless
otherwise agreed in writing by the Company and you.

 



 

 

 

(d)            The principal place of your employment will be at the Company’s
headquarters; provided that, you may be required to travel on Company business.

 

2.            Term of Employment.

 

(a)            The term of your employment hereunder is referred to herein as
the “Term”. Either you or the Company may terminate your employment hereunder at
any time upon thirty (30) days’ advance written notice; provided, that the
Company may terminate your employment at any time upon written notice for Cause,
setting forth in reasonable detail the nature of such Cause; and, provided
further, that, in the event of your resignation for Good Reason, the notice
requirements set forth in Section 2(c) shall apply. The Board may elect to waive
any such notice period or any portion thereof required of you or the Company;
provided that if the Company terminates your employment hereunder without Cause
or you resign for Good Reason, the Company shall pay you your Base Salary (as
defined below) for the portion of the notice period so waived.

 

(b)            For purposes of this Agreement, “Cause” shall mean any of the
following events or conditions, as determined by the Board in its reasonable
judgment: (i) your refusal or failure to perform (other than by reason of
Disability (as defined in the Second Amended and Restated 2014 Omnibus Long-Term
Incentive Plan of Parent (the “Equity Plan”)), or your material negligence in
the performance of your duties and responsibilities to the Company or any of its
Affiliates, or your refusal or failure to follow or carry out any direction of
the Board determined in its reasonable judgment, and the continuance of such
refusal, failure or negligence for a period of ten (10) business days after
written notice delivered by the Company to you that specifically identifies the
manner in which you have refused or failed to perform, or been negligent in
performing, your duties; (ii) the material breach by you of any provision of any
material agreement between you and the Company or any of its Affiliates and the
continuance of such material breach for a period of ten (10) business days after
delivery of written notice to you; (iii) fraud, embezzlement, theft or other
dishonesty by you with respect to the Company or any of its Affiliates; (iv)
your conviction of, or your plea of nolo contendere, to any felony or any other
crime involving dishonesty or moral turpitude; and (v) any other conduct by you
that involves a material breach of fiduciary duty to the Company or any of its
Affiliates.

 

(c)            The following, if occurring without your consent, shall
constitute “Good Reason” for termination by you:

 



-2-

 

  

1.Your removal from the position of President, Chief Executive Officer Designate
or, following your promotion to Chief Executive Officer, your removal from the
position of Chief Executive Officer of the Company or Parent;

 

2.Your not having transitioned to the role of Chief Executive Officer by April
1, 2020 (or such later date as mutually agreed by you and the Chairman of the
Board in writing, the “CEO Transition Date”);

 

3.A material diminution in the nature or scope of your responsibilities, duties
or authority, a change in your direct reporting to the full Board; provided,
however, that any material diminution of the business of the Company or any of
its Affiliates shall not constitute “Good Reason”;

 

4.A material diminution in your Base Salary (as defined below) or in your annual
bonus opportunity as set forth in Section 8 hereof; or

 

5.The relocation of your principle place of employment to an area outside of a
fifty (50)- mile radius from the Company’s current headquarters in Irving,
Texas.

 

To qualify as a termination for Good Reason under this Section 2(c), you must
have given notice to the Company, setting forth in reasonable detail the
condition purportedly giving rise to the Good Reason within ninety (90) days of
the initial existence or occurrence of the condition, the Company must have
failed to cure the condition within thirty (30) days of receiving such notice,
and you must terminate your employment within thirty (30) days following the
expiration of the thirty (30)-day cure period; provided that, in the event you
have not transitioned to the role of Chief Executive Officer by the CEO
Transition Date, the foregoing notice and cure provisions will not apply, and
you must terminate your employment within fifteen (15) days following the CEO
Transition Date.

 

3.              Base Salary. You will receive a base salary during the Term at
the rate of $1,200,000 per year, payable in accordance with the Company’s
regular payroll practices (as may be amended from time to time, “Base Salary”).

 

4.              Signing Bonus. Promptly following the Start Date, and not later
than February 1, 2020, the Company will pay you a lump-sum cash amount equal to
$3,667,652 (the “Signing Bonus”). The Signing Bonus is intended to make you
whole for a bonus payment and certain equity awards of your prior employer that
would otherwise be earned at your prior employer had you not accepted employment
with the Company, and you acknowledge and agree that you have accurately
represented in all material respects to the Compensation Committee of the Board
(or its designee) the number and value of such bonus and awards at the time
presented that would be forfeited. In the event your employment is terminated by
the Company without Cause, you resign for Good Reason, or your employment
terminates due to your death or Disability (as defined in the Equity Plan) prior
to the second anniversary of the Start Date (the “Second Anniversary”), you will
be entitled to keep the full amount of the Signing Bonus, subject to your
continued compliance with any Restrictive Covenant (as defined in Section 12
below) covering  non-competition, non-solicitation, or non-hire and your
continued material compliance with any other Restrictive Covenant to which you
are bound. In the event you resign your employment with the Company other than
for Good Reason prior to the Second Anniversary, you will be required to repay
to the Company a pro-rata portion of the Signing Bonus based on the number of
days remaining until the Second Anniversary (e.g., 50% of the Signing Bonus if
you resign on January 6, 2021). In the event that your employment is terminated
by the Company for Cause, you breach any Restrictive Covenant covering
non-competition, non-solicitation, or non-hire or you breach in any material
respect any other Restrictive Covenant to which you are bound, in each case,
prior to the Second Anniversary, you will be required to repay the Signing Bonus
to the Company in full.

 



-3-

 

 

5.             Stock Option Award. On the Start Date, subject to your execution
of this Agreement and your resignation of employment from Walmart Inc. and its
affiliates, and subject to approval by the Board and your commencement of
employment with the Company on the Start Date, you will be granted an award of
500,000 options to purchase shares of common stock of Parent (“Parent Stock”)
with an exercise price equal to the fair market value of Parent Stock on the
Start Date (the “Option Award”). The Option Award will be evidenced by an award
agreement substantially in the form attached hereto as Exhibit A.

 

6.             Restricted Stock Unit Award. On the Start Date, subject to your
execution of this Agreement and your resignation of employment from Walmart Inc.
and its affiliates, and subject to approval by the Board and your commencement
of employment with the Company on the Start Date, you will be granted an award
of 795,000 restricted stock units based on Parent common stock (the “RSU Award,”
and together with the Option Award, the “Make-Whole Equity Awards”). The RSU
Award will be evidenced by an award agreement substantially in the form attached
hereto as Exhibit B. The Make-Whole Equity Awards are intended to make you whole
for certain equity awards of your prior employer that would otherwise be earned
had you not accepted employment with the Company, and you acknowledge and agree
that you have accurately represented in all material respects to the
Compensation Committee of the Board (or its designee) the number and value of
such awards at the time presented that would be forfeited.

 

7.             Parent’s Annual Equity Grant Program. During the Term, but
beginning with fiscal year 2021, you will be eligible to receive equity awards
pursuant to Parent’s annual equity grant program, as may be modified from time
to time by the Board. As part of Parent’s March/April 2021 annual equity grants,
subject to your continued employment through the grant date and Board approval,
you will be granted (i) 500,000 options to purchase Parent Stock and (ii) a
number of restricted stock units based on Parent Stock equal to $1,666,666,
divided by the closing price of Parent Stock on the grant date (or the parties
may mutually agree to an economically equivalent equity package for such 2021
annual grants). For subsequent years, your annual equity grants will be targeted
at an amount consistent with market compensation and Parent’s practices, and
your award amounts will be reviewed annually based on your performance and
Parent’s stock price.

 

8.             Annual Incentive Plan.

 

(a)            During the Term, but beginning with fiscal year 2020, you will be
eligible to participate in the Company’s Annual Incentive Plan. Your target
annual bonus for each fiscal  year during the Term beginning with fiscal year
2020 will be 125% of your Base Salary, and your maximum annual bonus for each
fiscal year during the term will be 250% of your Base Salary, with the amount
payable based on the achievement performance criteria established for the
particular fiscal year in accordance with the Annual Incentive Plan. For the
avoidance of doubt, you will not be eligible for an annual bonus in respect of
fiscal year 2019.

 



-4-

 

 

9.            Severance. Although you will not become a “Participant” in the
Company’s Officer Severance Pay Plan (the “OSPP”), you will be eligible to
receive severance benefits under the same terms and conditions as set forth in
the OSPP as of the Effective Date, which is incorporated herein by reference,
provided that:

 

(a)            The Severance Period (as defined in the OSPP) shall be
twenty-four (24) months;

 

(b)            The pro-rated annual bonus under Section VI.A.(2) of the OSPP
shall be based on your target Annual Bonus for the year of termination (e.g.,
125% of your Base Salary if your qualifying termination occurs in fiscal year
2020), without regard to actual Company or individual performance;

 

(c)            The Welfare Benefit Payments (as defined in the OSPP) period
shall be eighteen (18) months);

 

(d)            The Cause definition set forth in this Agreement shall apply;

 

(e)            You will be eligible to receive the severance benefits if you
resign for Good Reason;

 

(f)             Any severance payable to you hereunder is not intended to be
subject to the Employee Retirement Income Security Act of 1974;

 

(g)            Sections IV.C., V.D., and XI of the OSPP shall not apply to you
or to any severance payable to you hereunder;

 

(h)            The Post-Employment Restrictions in Sections VII.B.(1)(a), (b),
and (c) of the OSPP shall be replaced in their entirety by the Restrictive
Covenants (as defined below); and

 

(i)             Section 8(b) of the form of Severance Agreement and Release
appended to the OSPP will be deleted in its entirety and replaced with the
following: “Agreement of No Public Comment and Non-Disparagement. You
acknowledge and agree you will not disparage or criticize the Company, its
Affiliates, their business, their management or their products or services, or
any of the released parties set forth in Section 10 below and that you will not
otherwise do or say anything that could disrupt the good morale of employees of
the Company or any of its Affiliates or harm the interests or reputation of the
Company or any of its Affiliates. The Company agrees to (i) instruct its
directors and executive officers not to disparage you to third parties and (ii)
not disparage you in authorized corporate communications to third parties;
provided, that nothing herein shall or shall be construed or interpreted to
prevent or impair the Company or its directors and executive officers from
making public comments, such as in media interviews, which include good faith,
candid discussions or acknowledgements regarding the Company’s performance or
business. Notwithstanding the foregoing, nothing in this Section 8(b) shall
prevent either you or any of the Company’s directors and executive officers from
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled or requested, or from otherwise complying with applicable
legal requirements.”

 



-5-

 

 

10.          Benefit Plans. You will be eligible to participate in employee
benefit plans made available to employees of the Company generally from time to
time, subject to plan terms, generally applicable Company policies, and
applicable law. In addition to holidays observed by the Company, you will be
eligible to use vacation leave in accordance with the policies of Company as in
effect from time to time.

 

11.          Reimbursements.

 

(a)            During the term of your employment hereunder, the Company shall
pay for or reimburse you for all reasonable, customary and necessary business
expenses incurred in the performance of your duties and responsibilities
hereunder, subject to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

 

(b)           You will be eligible to participate in the Company’s relocation
program, with benefits to include reimbursement of (i) reasonable moving costs
from Bentonville, Arkansas to the Dallas/Forth Worth, Texas area, (ii)
reasonable rent or mortgage costs in the Dallas/Forth Worth, Texas area until
the earlier of the first anniversary of the Start Date and when you sell your
home in Arkansas, (iii) the realtor fee on the sale of your home in Arkansas and
(iv) any income tax incurred by you attributed to the benefits provided in
clauses (i) through (iii) of this Section 11(b).

 

(c)            The Company will reimburse you for reasonable legal fees incurred
by you in entering into this Agreement and the Make-Whole Equity Awards.

 

(d)            Your right to payment or reimbursement for expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for payment or reimbursement during any calendar year shall not affect
the expenses eligible for payment or reimbursement in any other calendar year,
(ii) payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.

 

12.          Restrictive Covenants. In consideration of Parent’s grant of the
Make-Whole Equity Awards to you, and your employment with the Company, you will
be required to agree to be bound by, and comply with, the restrictive covenants
set forth in the award agreements evidencing such grants attached as Exhibit A
and Exhibit B (collectively, with any other restrictive covenants in favor of
the Company or Parent to which you become bound, the “Restrictive Covenants”).

 

13.          Survival. Provisions of this Agreement shall survive any
termination of employment if so provided in this Agreement or if necessary or
desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 12 of this Agreement. The
obligation of the Company to make payments to you under Section 9, and your
right to retain the same, are expressly conditioned upon your continued full
performance of your obligations under Section 12 hereof. Upon termination by
either you or the Company, all rights, duties and obligations of you and the
Company to each other shall cease, except as otherwise expressly provided in
this Agreement.

 



-6-

 

 

14.          Conflicting Agreements. You hereby represent and warrant that your
signing of this Agreement and the performance of your obligations under it will
not breach or be in conflict with any other agreement to which you are a party
or are bound, and that you are not now subject to any covenants against
competition or similar covenants, any notice requirements, or any court order
that could affect the performance of your obligations under this Agreement. You
agree that you will not disclose to or use on behalf of the Company any
confidential or proprietary information of a third party without that party’s
consent.

 

15.          Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

16.          Miscellaneous.  This Agreement sets forth the entire agreement
between you and the Company, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment except that you have been advised
that you will be required to sign the Mutual Agreement to Resolve Issues and
Arbitrate Claims (the “Arbitration Agreement”) as part of your onboarding and as
a condition of employment, and such Arbitration Agreement shall remain in effect
notwithstanding this Agreement.   This Agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Board.  The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.  This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.
This is a Texas contract and shall be governed and construed in accordance with
the laws of the State of Texas, without regard to any conflict of laws
principles that would result in the application of the laws of any other
jurisdiction except for the Arbitration Agreement referenced above, which is
governed by the Federal Arbitration Act.  You agree to submit to the exclusive
jurisdiction of the courts of or in the State of Texas in connection with any
dispute arising out of this Agreement except for that under the Arbitration
Agreement which is governed by the Federal Arbitration Act.  By signing this
Agreement, you give the Company and its Affiliates assurance that you have not
relied on any agreements or representations, express or implied, with respect to
your employment that are not set forth expressly in this Agreement.

  

-7-

 



 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by you, as of the date first above written.

 

 

ASHLEY BUCHANAN   THE COMPANY                 /s/ Ashley Buchanan   By: /s/ Mark
Cosby     Name: Mark Cosby     Title: CEO                     PARENT            
  By: /s/ Mark Cosby     Name: Mark Cosby     Title: CEO

  



-8-

 

 

EXHIBIT A

 

Option Award

 





 

 

Name: Ashley Buchanan Number of Shares of Stock Subject to Option: 500,000 Price
Per Share: $__________ Date of Grant: January 6, 2020

 

The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan

 

Non-statutory Stock Option Agreement

 

This agreement (this “Agreement”) evidences a stock option granted by The
Michaels Companies, Inc. (the “Company”) to the individual named above (the
“Optionee”) pursuant to and subject to the terms of The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan (as amended from time to time, the
“Plan”), which is incorporated herein by reference.

 

1.           Grant of Stock Option. On the date of grant set forth above (the
“Date of Grant”) the Company granted to the Optionee an option (the “Stock
Option”) to purchase, on the terms provided herein and in the Plan, up to the
number of shares of Stock set forth above (each, a “Share,” and collectively,
the “Shares”) at the exercise price per Share set forth above, in each case
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

 

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code). The Optionee is an employee of the Company
and/or of one or more subsidiaries of the Company with respect to which the
Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1).

 

2.           Meaning of Certain Terms. Each initially capitalized term used but
not separately defined herein has the meaning assigned to such term in the Plan.
The following terms have the following meanings:

 

(a)“Change of Control” means the occurrence of any of the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction;
(ii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly through one or more entities, by any Person and its “affiliates”
or “associates” (as such terms are defined in the rules adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
in effect from time to time), other than the Investors and their respective
affiliated funds, excluding, in any case referred to in clause (i) or (ii) an
initial public offering or any bona fide primary or secondary public offering
following the occurrence of an initial public offering; or (iii) a sale, lease
or other disposition of all or substantially all of the assets of the Company.

 



 

 

 



(b)“Good Reason” has the meaning for such term set forth in the Offer Letter.

 

(c)“Investors” means Bain Capital Partners, LLC and The Blackstone Group L.P.

 

(d)“Offer Letter” means the offer letter agreement between the Grantee, the
Company, and Michaels Stores, Inc., dated as of December 26, 2019, as may be
amended for time to time.

 

(e)“Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

(f)“Qualifying Retirement” means the Optionee’s voluntary termination of
Employment by reason of his or her retirement, except where Cause exists (as
determined by the Administrator in its sole discretion), (i) at or above age
sixty-five (65) or (ii) at or above age fifty-five (55) with five (5) years of
service to the Company, provided that the sum of the Optionee’s age and years of
the service to the Company is at least sixty-five (65).

 

(g)“Restrictive Covenants” has the meaning for such term set forth in the Offer
Letter and shall include, for the avoidance of doubt, the covenants set forth in
Section 12 herein.

 

3.             Vesting; Method of Exercise. Unless earlier terminated,
forfeited, relinquished or expired, the Stock Option shall vest as follows,
provided in each case that the Optionee has remained in continuous Employment
from the Date of Grant through the applicable vesting date:

 

(a)Twenty-five percent (25%) of the Stock Option shall vest on each anniversary
of the Date of Grant.

 



-2-

 



 

(b)In the event (i) the Stock Option (or any portion thereof) is outstanding as
of immediately prior to a Change of Control and the Administrator provides for
the assumption or continuation of, or the substitution of a substantially
equivalent award for, the Stock Option (or any portion thereof) in accordance
with Section 7(a)(i) of the Plan (the “Rollover Award”) and (ii) the Optionee’s
Employment is terminated by the Company or Michaels Stores, Inc. (or one of
their successors) without Cause or the Optionee resigns for Good Reason, in
either case, within the twelve (12) months following the Change of Control, the
Rollover Award to the extent still outstanding will vest in full on the date of
the Optionee’s termination of Employment.

 

(c)Notwithstanding Sections 6(a)(4)(A), (B) or (C) of the Plan, but subject to
Section 6(a)(4)(D) of the Plan, in the event the Optionee’s Employment ceases by
reason of a Qualifying Retirement, the portion of the Stock Option that is then
exercisable will remain exercisable until the earlier of the second anniversary
of such Qualifying Retirement and the Final Exercise Date (as defined below).

 

No portion of the Stock Option may be exercised until it vests. Each election to
exercise must comply with such rules as the Administrator prescribes from time
to time and must be accompanied by payment in full of the exercise price in the
form of (i) cash or a check acceptable to the Administrator, (ii) to the extent
permitted by the Administrator, payment by means of a broker-assisted cashless
exercise program, (iii) such other form of payment, if any, as may be acceptable
to the Administrator, or (iv) any combination of the foregoing. The latest date
on which the Stock Option or any portion thereof may be exercised will be the
10th anniversary of the Date of Grant (the “Final Exercise Date”); provided,
however, if at such time the Optionee or other person (if any) authorized to
exercise the Stock Option is prohibited by applicable law or written Company
policy applicable to the Optionee (or such other person, as applicable) and
similarly situated persons from engaging in any open-market sales of Stock, the
Final Exercise Date will be automatically extended to thirty (30) days following
the date the Optionee or such other person, as the case may be, is no longer
prohibited from engaging in such open-market sales. Any portion of the Stock
Option that remains outstanding and has not been exercised by the Final Exercise
Date will thereupon immediately terminate. Upon any earlier termination of
Employment, subject to Sections 3(b) and (c) above, the provisions of Section
6(a)(4)(A)-(D) of the Plan shall apply.

 

4.             Forfeiture; Recovery of Compensation. By accepting the Stock
Option the Optionee expressly acknowledges and agrees that his or her rights,
and those of any permitted transferee, under the Stock Option or to any Stock
acquired under the Stock Option or proceeds from the disposition thereof, are
subject to Section 6(a)(5) of the Plan (including any successor provision) and
Section 5 of this Agreement. Nothing in the preceding sentence shall be
construed as limiting the general application of Section 9 of this Agreement.

 



-3-

 

  

5.             Non-Competition/Non-Solicitation. The Optionee hereby
acknowledges that the Company and its Affiliates have invested and continue to
invest considerable resources in developing Company Information (as defined
below) and trade secrets, and in establishing and maintaining relationships with
customers, employees, and vendors. The Optionee hereby further acknowledges that
the Award is being furnished to the Optionee as good and valuable consideration,
among other consideration, in exchange for the below covenants, which are
necessary to protect the Company Information, trade secrets, and goodwill of the
Company and its Affiliates:

 

(a)Non-Competition. The Optionee covenants and agrees that during the Optionee’s
Employment and for a period of twenty-four (24) months (and such period shall be
tolled on a day-to-day basis for each day during which the Optionee participates
in any activity in violation of the restrictions set forth in this Section 5(a))
following the Optionee’s termination of Employment, whether such termination
occurs at the insistence of the Company or its Affiliates or the Optionee (for
whatever reason), the Optionee will not, directly or indirectly, alone or in
association with others, anywhere in the Territory (as defined below), own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, employee, investor, principal,
joint venturer, shareholder, partner, director, consultant, agent or otherwise
with, or have any financial interest (through stock or other equity ownership,
investment of capital, the lending of money or otherwise) in, any business,
venture or activity that directly or indirectly competes, or is in planning, or
has undertaken any preparation, to compete, with the Business of the Company or
any of its Immediate Affiliates (any Person who engages in any such business
venture or activity, a “Competitor”), except that nothing contained in this
Section 5(a) shall prevent the Optionee’s wholly passive ownership of two
percent (2%) or less of the equity securities of any Competitor that is a
publicly-traded company. For purposes of this Section 5(a), the “Business of the
Company or any of its Immediate Affiliates” is that of (i) arts and crafts, (ii)
framing specialty retailer, (iii) wholesaler providing materials, ideas and
education for (x) creative activities, and (y) framing, as well as (iv) any
other business that the Company or any of its Immediate Affiliates conducts or
is actively planning to conduct at any time during the Optionee’s Employment, or
with respect to the Optionee’s obligations following his or her termination of
Employment the twelve (12) months immediately preceding the Optionee’s
termination of Employment; provided, that the term “Competitor” shall not
include any business, venture or activity whose gross receipts derived from the
retail or wholesale sale of arts and crafts, or framing products and services
(aggregated with the gross receipts derived from the retail and wholesale sale
of such products or any related business, venture or activity) are less than ten
percent (10%) of the aggregate gross receipts of such businesses, ventures or
activities. For purposes of this Section 5(a), the “Territory” is comprised of
those states within the United States, those provinces of Canada, and any other
geographic area in which the Company or any of its Immediate Affiliates was
doing business or actively planning to do business at any time during the
Optionee’s Employment, or with respect to the Optionee’s obligations following
his or her termination of Employment the twelve (12) months immediately
preceding the Optionee’s termination of Employment. For purposes of this
Section, “Immediate Affiliates” means those Affiliates which are one of the
following: (i) a direct or indirect subsidiary of the Company, (ii) a parent to
the Company or (iii) a direct or indirect subsidiary of such a parent.

 



-4-

 

 





(b)Non-Solicitation. The Optionee covenants and agrees that during the
Optionee’s Employment and for a period of twenty-four (24) months (and such
period shall be tolled on a day-to-day basis for each day during which the
Optionee participates in any activity in violation of the restrictions set forth
in this Section 5(b)) after the termination of the Optionee’s Employment,
whether such termination occurs at the insistence of the Company or the Optionee
(for whatever reason), the Optionee shall not, and shall not assist any other
Person to, (i) hire or solicit for hire any employee of the Company or any of
its Immediate Affiliates or seek to persuade any employee of the Company or any
of its Immediate Affiliates to discontinue employment or (ii) solicit or
encourage any independent contractor providing services to the Company or any of
its Immediate Affiliates to terminate or diminish its relationship with them;
provided, however, that after termination of the Optionee’s Employment, these
restrictions shall apply only with respect to employees of, and independent
contractors providing services to, the Company or one of its Immediate
Affiliates who were such on the date that the Optionee’s Employment terminated
or at any time during the nine (9) months immediately preceding such termination
date; and, provided further, that this Section 5(b) shall not be violated by (x)
any general advertising or other general methods of solicitation by another
company or search firm not specifically directed at the employees or independent
contractors of the Company or any of its Immediate Affiliates or (y) any such
hiring, solicitation or encouragement of any employee or independent contractors
of the Company or any of its Immediate Affiliates below the level of director,
so long as you had no direct or indirect involvement in such activities.

 



-5-

 

 



(c)Goodwill and Company Information. The Optionee acknowledges the importance to
the Company and its Affiliates of protecting their legitimate business
interests, including without limitation the valuable Company Information and
goodwill that they have developed or acquired at considerable expense. The
Optionee acknowledges and agrees that in the course of the Optionee’s
Employment, the Optionee has acquired: (i) confidential information including
without limitation information received by the Company (or any of its
Affiliates) from third parties, under confidential conditions, (ii) other
technical, product, business, financial or development information from the
Company (or any of its Affiliates), the use or disclosure of which reasonably
might be construed to be contrary to the interest of the Company (or any of its
Affiliates), or (iii) any other proprietary information or data, including but
not limited to identities, responsibilities, contact information, performance
and/or compensation levels of employees, costs and methods of doing business,
systems, processes, computer hardware and software, compilations of information,
third-party IT service providers and other Company or its Affiliates’ vendors,
records, sales reports, sales procedures, financial information, customer
requirements and confidential negotiated terms, pricing techniques, customer
lists, price lists, information about past, present, pending and/or planned
Company or its Affiliates’ transactions not publically disclosed and other
confidential information which the Optionee may have acquired during the
Optionee’s Employment (hereafter collectively referred to as “Company
Information”) which are owned by the Company or its Affiliates and regularly
used in the operation of its business, and as to which precautions are taken to
prevent dissemination to persons other than certain directors, officers and
employees and if disclosed, would assist in competition against the Company or
any of its Affiliates. The Optionee understands and agrees that such Company
Information was and will be disclosed to the Optionee in confidence and for use
only in performing work for the Company or its Affiliates. The Optionee
understands and agrees that the Optionee: (x) will keep such Company Information
confidential at all times, (y) will not disclose or communicate Company
Information to any third party, and (z) will not make use of Company Information
on the Optionee’s own behalf, or on behalf of any third party. In view of the
nature of the Optionee’s Employment and the nature of Company Information the
Optionee receives during the course of the Optionee’s Employment, the Optionee
agrees that any unauthorized disclosure to third parties of Company Information
would cause irreparable damage to the confidential or trade secret status of
Company Information. The Optionee further acknowledges and agrees that the
restrictions on the Optionee’s activities set forth above are necessary to
protect the goodwill, Company Information and other legitimate interests of the
Company and its Affiliates and that the Optionee’s acceptance of these
restrictions is a condition of receipt of the Award, to which the Optionee would
not otherwise be entitled, and the Award is good and sufficient consideration to
support the Optionee’s agreement to and compliance with these covenants.

 







(d)Remedies. In the event of a breach or threatened breach by the Optionee of
any of the covenants contained in Section 5(a) or 5(b) or any other Restrictive
Covenant covering non-competition, non-solicitation, or non-hire to which the
Grantee is bound or a material breach of Section 5(c) or any other Restrictive
Covenant to which the Grantee is bound:

 



-6-

 

 

(i)              the Optionee hereby consents and agrees that (x) any vested
portion of the Stock Option that is unexercised and (y) all shares of Stock
issued upon exercise of the Stock Option shall be forfeited effective as of the
date of such breach or threatened breach, unless sooner terminated by operation
of another term or condition of this Agreement or the Plan;

 

(ii)             the Optionee hereby consents and agrees that if the Optionee
has sold any shares of Stock upon or following the exercise of the Stock Option
within twelve (12) months prior to the date of such breach or threatened breach,
the Optionee shall pay to the Company the gross proceeds realized by the
Optionee in connection with such sale; and

 

(iii)            the Optionee hereby consents and agrees that the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

(e)General. The Optionee agrees that the above restrictive covenants are
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The Company and the Optionee agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictive covenants. Should
a court of competent jurisdiction determine that the scope of any provision of
this Section 5 is too broad to be enforced as written, the Company and the
Optionee intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 

6.             Transfer of Stock Option. The Stock Option may not be transferred
except at death in accordance with Section 6(a)(3) of the Plan.

 

7.             Form S-8 Prospectus. The Optionee acknowledges that he or she has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued pursuant to the exercise of the
Stock Option under the Plan.

 

8.             Governing Law. Notwithstanding anything to the contrary in the
Plan, Section 5 of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction, except where preempted by federal law. Both
parties hereby consent and submit to the jurisdiction of the state and federal
courts in Dallas County, Texas in all questions and controversies arising out of
this Agreement.

 



-7-

 

 



9.             Acknowledgments. By accepting the Stock Option, the Optionee
agrees to be bound by, and agrees that the Stock Option is subject in all
respects to, the terms of the Plan. The Optionee further acknowledges and agrees
that (i) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder and (ii) such electronic signature will be binding against
the Company and will create a legally binding agreement when this Agreement is
countersigned by the Optionee.

 

[The remainder of this page is intentionally left blank]

 

-8-

 



 

Executed as of the ___ day of _________________, 2020.

 

 



Company: THE MICHAELS COMPANIES, INC.                           By:     Name:  
  Title:               Optionee:       Name: Ashley Buchanan         Address:  

 

[Signature Page to Non-Statutory Option Agreement] 

 



 

 

EXHIBIT B

 

RSU Award

 



 

 

Name: Ashley Buchanan Number of Restricted Stock Units: 795,000 Date of Grant:
January 6, 2020

 

The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan

 

Restricted Stock Unit Agreement

 

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by The Michaels Companies, Inc. (the “Company”)
to the individual named above (the “Grantee”), pursuant to and subject to the
terms of The Michaels Companies, Inc. 2014 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

 

1.            Grant of Restricted Stock Units. The Company hereby grants to the
Grantee on the date of grant set forth above (the “Date of Grant”) an award (the
“Award”) consisting of the right to receive, on the terms provided herein and in
the Plan, one share of Stock with respect to each Restricted Stock Unit forming
part of the Award, in each case, subject to adjustment pursuant to Section 7(b)
of the Plan in respect of transactions occurring after the date hereof.

 

2.            Meaning of Certain Terms. Each initially capitalized term used but
not separately defined herein has the meaning assigned to such term in the Plan.
The following terms have the following meanings:

 

(a)“Change of Control” means the occurrence of any of the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction;
(ii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly through one or more entities, by any Person and its “affiliates”
or “associates” (as such terms are defined in the rules adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
in effect from time to time), other than the Investors and their respective
affiliated funds, excluding, in any case referred to in clause (i) or (ii) an
initial public offering or any bona fide primary or secondary public offering
following the occurrence of an initial public offering; or (iii) a sale, lease
or other disposition of all or substantially all of the assets of the Company.

 





 

 

(b)“Good Leaver Termination” means the Grantee’s termination of Employment by
the Company without Cause, the Grantee’s resignation for Good Reason, or the
Grantee’s termination of Employment by reason of his death or Disability.

 

(c)“Good Reason” has the meaning for such term set forth in the Offer Letter.

 

(d)“Investors” means Bain Capital Partners, LLC and The Blackstone Group L.P.

 

(e)“Offer Letter” means the offer letter agreement between the Grantee, the
Company, and Michaels Stores, Inc., dated as of December 26, 2019, as may be
amended for time to time.

 

(f)“Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

(g)“Restrictive Covenants” has the meaning for such term set forth in the Offer
Letter and shall include, for the avoidance of doubt, the covenants set forth in
Section 12 herein.

 

3.            Vesting. The term “vest” as used herein with respect to any
Restricted Stock Unit means the lapsing of the restrictions described herein
with respect to such Restricted Stock Unit. Unless earlier terminated,
forfeited, relinquished or expired, the Award shall vest as follows, provided in
each case that the Grantee has remained in continuous Employment through the
applicable vesting date:

 

(a)Fifty percent (50%) of the Award shall vest on each anniversary of the Date
of Grant.

 



-2-

 

 

(b)In the event (i) the Restricted Stock Units (or any portion thereof) are
outstanding as of immediately prior to a Change of Control and the Administrator
provides for the assumption or continuation of, or the substitution of a
substantially equivalent award for, the Restricted Stock Units (or any portion
thereof) in accordance with Section 7(a)(i) of the Plan (the “Rollover Award”)
and (ii) the Grantee’s Employment is terminated by the Company or Michaels
Stores, Inc. (or one of their successors) without Cause or the Grantee resigns
for Good Reason, in either case, within the twelve (12) months following the
Change of Control, the Rollover Award to the extent still outstanding will vest
in full on the date of the termination of the Grantee’s Employment. For the
avoidance of doubt, if the Administrator does not provide for such assumption,
continuation, or substitution in connection with a Change of Control, then the
treatment of the Restricted Stock Units in such Change of Control will be as
provided for by the Administrator in its sole discretion pursuant to Section
7(a)(2) through Section 7(a)(5) of the Plan; provided, however, that if the
Administrator does not provide for such assumption, continuation, or
substitution and generally elects to cancel for no consideration unvested
restricted stock units of the Company in the Change of Control, the Restricted
Stock Units (or any portion thereof) that remain outstanding as of immediately
prior to the Change of Control will vest in full.

 

4.            Forfeiture Risk. If the Grantee’s Employment ceases for any
reason, including death, any then outstanding and unvested Restricted Stock
Units acquired by the Grantee hereunder shall be treated as set forth in Section
7.

 

5.            Delivery of Stock. The Company shall deliver to the Grantee as
soon as practicable upon the vesting of the Restricted Stock Units (or any
portion thereof), but in all events no later than thirty (30) days following the
date on which such Restricted Stock Units vest, one share of Stock with respect
to each such vested Restricted Stock Unit, subject to the terms of the Plan and
this Agreement (any such delivered shares, the “Delivered Shares”).

 

6.            Minimum Required Holding Period. The Grantee shall not be
permitted to sell any Delivered Shares except as follows:

 

(a)Prior to the third anniversary of the Date of Grant (the “Third
Anniversary”), the Grantee shall only be permitted to sell up to fifty percent
(50%) of any such Delivered Shares;

 

(b)As of the Third Anniversary and prior to the fourth anniversary of the Date
of Grant ((the “Fourth Anniversary”), the Grantee shall only be permitted to
sell up to seventy-five percent (75%) of any such Delivered Shares; and

 

(c)As of and following the Fourth Anniversary, the Grantee shall be permitted up
to one hundred percent (100%) of any such Delivered Shares.

 

In the event of a Good Leaver Termination, such minimum required holding period
requirements shall lapse.

 

7.            Company Repurchase Right.

 

(a)In the event of a Good Leaver Termination at any time prior to the Fourth
Anniversary:

 



-3-

 

 

(i)              Any then-unvested Restricted Stock Units can be cancelled and
cashed out by the Company at a per-share price equal to the closing price of the
Stock on the Date of Grant (the “Original Issuance Price”); provided that if the
Company does not exercise such right within ninety (90) days of the Grantee’s
Employment termination date, such unvested Restricted Stock Units shall vest in
full on the 90th day following such termination date, and the Grantee may sell
the Delivered Shares.

 

(ii)             Any then-vested Restricted Stock Units and any Delivered Shares
can be retained and/or sold by the Grantee, and the Company will have the right
at any time to repurchase the Delivered Shares at a per-share price equal to the
closing price of the Stock on the repurchase date (the “Market Price”).

 

(b)In the event the Grantee resigns his Employment other than for Good Reason
prior to the Fourth Anniversary, the Grantee’s Employment is terminated by the
Company for Cause, or the Grantee breaches any Restrictive Covenant covering
non-competition, non-solicitation, or non-hire or breaches in any material
respect any other Restrictive Covenant to which the Grantee is bound:

 

(i)              Any then-unvested Restricted Stock Units will be forfeited; and

 

(ii)             Any then-vested Restricted Stock Units and any Delivered Shares
can be retained and/or sold by the Grantee, subject to the minimum required
holding periods set forth in Section 6 above; provided, that the Company will
have the right at any time to repurchase any Delivered Shares that cannot be
sold by reason of such minimum holding periods at a per-share price equal to the
lesser of (x) the Original Issuance Price and (y) the Market Price.

 

8.            Dividends, etc. The Grantee shall have the rights of a shareholder
with respect to a share of Stock subject to the Award only at such time, if any,
as such share is actually delivered under the Award. Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless such share has been actually delivered hereunder and is held
by the Grantee on the record date for such vote or dividend (or other
distribution), as the case may be.

 

9.            Nontransferability. Neither the Award nor the Restricted Stock
Units may be transferred.

 

10.          Certain Tax Matters.

 

-4-

 

 

(a)The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any.  No
shares of Stock will be required to be transferred pursuant to the vesting of
the Restricted Stock Units (or any portion thereof) unless and until the Grantee
or the person then holding the Award has remitted to the Company an amount in
cash sufficient to satisfy any federal, state, or local requirements with
respect to tax withholdings then due and has committed (and by accepting the
Award the Grantee shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
shares, or has made other arrangements satisfactory to the Administrator with
respect to such taxes.  The Grantee also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Grantee, but nothing in this sentence shall be construed as relieving the
Grantee of any liability for satisfying his or her obligations under the
preceding provisions of this Section.

 

(b)The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

 

11.          Forfeiture/Recovery of Compensation. By accepting the Award the
Grantee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Award or to any Delivered Shares or proceeds
from the disposition thereof, are subject to Section 6(a)(5) of the Plan
(including any successor provision) and Sections 7 and 12 of this Agreement.
Nothing in the preceding sentence shall be construed as limiting the general
application of Section 15 of this Agreement.

 

12.          Non-Competition/Non-Solicitation. The Grantee hereby acknowledges
that the Company and its Affiliates have invested and continue to invest
considerable resources in developing Company Information (as defined below) and
trade secrets, and in establishing and maintaining relationships with customers,
employees, and vendors. The Grantee hereby further acknowledges that the Award
is being furnished to the Grantee as good and valuable consideration, among
other consideration, in exchange for the below covenants, which are necessary to
protect the Company Information, trade secrets, and goodwill of the Company and
its Affiliates:

 



-5-

 

 

(a)Non-Competition. The Grantee covenants and agrees that during the Grantee’s
Employment and for a period of twenty-four (24) months (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this Section
12(a)) following the termination of the Grantee’s Employment, whether such
termination occurs at the insistence of the Company or its Affiliates or the
Grantee (for whatever reason), the Grantee will not, directly or indirectly,
alone or in association with others, anywhere in the Territory (as defined
below), own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
investor, principal, joint venturer, shareholder, partner, director, consultant,
agent or otherwise with, or have any financial interest (through stock or other
equity ownership, investment of capital, the lending of money or otherwise) in,
any business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the Business of
the Company or any of its Immediate Affiliates (any Person who engages in any
such business venture or activity, a “Competitor”), except that nothing
contained in this Section 12(a) shall prevent the Grantee’s wholly passive
ownership of two percent (2%) or less of the equity securities of any Competitor
that is a publicly-traded company. For purposes of this Section 12(a), the
“Business of the Company or any of its Immediate Affiliates” is that of (i) arts
and crafts, (ii) framing specialty retailer, (iii) wholesaler providing
materials, ideas and education for (x) creative activities, and (y) framing, as
well as (iv) any other business that the Company or any of its Immediate
Affiliates conducts or is actively planning to conduct at any time during the
Grantee’s Employment, or with respect to the Grantee’s obligations following the
termination of the Grantee’s Employment, the twelve (12) months immediately
preceding the termination of the Grantee’s Employment; provided, that the term
“Competitor” shall not include any business, venture or activity whose gross
receipts derived from the retail or wholesale sale of arts and crafts, or
framing products and services (aggregated with the gross receipts derived from
the retail and wholesale sale of such products or any related business, venture
or activity) are less than ten percent (10%) of the aggregate gross receipts of
such businesses, ventures or activities. For purposes of this Section 12(a), the
“Territory” is comprised of those states within the United States, those
provinces of Canada, and any other geographic area in which the Company or any
of its Immediate Affiliates was doing business or actively planning to do
business at any time during the Grantee’s Employment, or with respect to the
Grantee’s obligations following his or her termination of Employment the twelve
(12) months immediately preceding the termination of the Grantee’s Employment.
For purposes of this Section, “Immediate Affiliates” means those Affiliates
which are one of the following: (i) a direct or indirect subsidiary of the
Company, (ii) a parent to the Company or (iii) a direct or indirect subsidiary
of such a parent.

 

-6-

 



 

(b)Non-Solicitation. The Grantee covenants and agrees that during the Grantee’s
Employment and for a period of twenty-four (24) months (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this Section
12(b)) after the termination of the Grantee’s Employment, whether such
termination occurs at the insistence of the Company or the Grantee (for whatever
reason), the Grantee shall not, and shall not assist any other Person to, (i)
hire or solicit for hire any employee of the Company or any of its Immediate
Affiliates or seek to persuade any employee of the Company or any of its
Immediate Affiliates to discontinue employment or (ii) solicit or encourage any
independent contractor providing services to the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with them; provided,
however, that after termination of the Grantee’s Employment, these restrictions
shall apply only with respect to employees of, and independent contractors
providing services to, the Company or any of its Immediate Affiliates who were
such on the date that the Grantee’s Employment terminated or at any time during
the nine (9) months immediately preceding such termination date; and, provided
further, that this Section 5(b) shall not be violated by (x) any general
advertising or other general methods of solicitation by another company or
search firm not specifically directed at the employees or independent
contractors of the Company or any of its Immediate Affiliates or (y) any such
hiring, solicitation or encouragement of any employee or independent contractors
of the Company or any of its Immediate Affiliates below the level of director,
so long as you had no direct or indirect involvement in such activities.

 

-7-

 



 

(c)Goodwill and Company Information. The Grantee acknowledges the importance to
the Company and its Affiliates of protecting their legitimate business
interests, including without limitation the valuable Company Information and
goodwill that they have developed or acquired at considerable expense. The
Grantee acknowledges and agrees that in the course of the Grantee’s Employment,
the Grantee has acquired: (i) confidential information including without
limitation information received by the Company (or any of its Affiliates) from
third parties, under confidential conditions, (ii) other technical, product,
business, financial or development information from the Company (or any of its
Affiliates), the use or disclosure of which reasonably might be construed to be
contrary to the interest of the Company (or any of its Affiliates), or (iii) any
other proprietary information or data, including but not limited to identities,
responsibilities, contact information, performance and/or compensation levels of
employees, costs and methods of doing business, systems, processes, computer
hardware and software, compilations of information, third-party IT service
providers and other Company or its Affiliates’ vendors, records, sales reports,
sales procedures, financial information, customer requirements and confidential
negotiated terms, pricing techniques, customer lists, price lists, information
about past, present, pending and/or planned Company or its Affiliates’
transactions not publically disclosed and other confidential information which
the Grantee may have acquired during the Grantee’s Employment (hereafter
collectively referred to as “Company Information”) which are owned by the
Company or its Affiliates and regularly used in the operation of its business,
and as to which precautions are taken to prevent dissemination to persons other
than certain directors, officers and employees and if disclosed, would assist in
competition against the Company or any of its Affiliates. The Grantee
understands and agrees that such Company Information was and will be disclosed
to the Grantee in confidence and for use only in performing work for the Company
or its Affiliates. The Grantee understands and agrees that the Grantee: (x) will
keep such Company Information confidential at all times, (y) will not disclose
or communicate Company Information to any third party, and (z) will not make use
of Company Information on the Grantee’s own behalf, or on behalf of any third
party. In view of the nature of the Grantee’s Employment and the nature of
Company Information the Grantee receives during the course of the Grantee’s
Employment, the Grantee agrees that any unauthorized disclosure to third parties
of Company Information would cause irreparable damage to the confidential or
trade secret status of Company Information. The Grantee further acknowledges and
agrees that the restrictions on his or her activities set forth above are
necessary to protect the goodwill, Company Information and other legitimate
interests of the Company and its Affiliates and that the Grantee’s acceptance of
these restrictions is a condition of receipt of the Award, to which the Grantee
would not otherwise be entitled, and the Award is good and sufficient
consideration to support the Grantee’s agreement to and compliance with these
covenants.

 

(d)Remedies. In the event of a breach or threatened breach by the Grantee of any
of the covenants contained in Section 12(a), 12(b) or any other Restrictive
Covenant covering non-competition, non-solicitation, or non-hire to which the
Grantee is bound or a material breach of Section 12(c) or any other Restrictive
Covenant to which the Grantee is bound:

 

(i)               the Grantee hereby consents and agrees that (x) any unvested
Restricted Stock Units shall be forfeited effective as of the date of such
breach or threatened breach, unless sooner terminated by operation of another
term or condition of this Agreement or the Plan and (y) any Delivered Shares
shall be subject to Section 7(b) above; and

 

(ii)              the Grantee hereby consents and agrees that the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

-8-

 



 

(e)General. The Grantee agrees that the above restrictive covenants are
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The Company and the Grantee agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictive covenants. Should
a court of competent jurisdiction determine that the scope of any provision of
this Section 12 is too broad to be enforced as written, the Company and the
Grantee intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 

13.          Form S-8 Prospectus. The Grantee acknowledges having received and
reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued under the Plan.

 

14.          Governing Law. Notwithstanding anything to the contrary in the
Plan, Section 12 of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction, except where preempted by federal law. Both
parties hereby consent and submit to the jurisdiction of the state and federal
courts in Dallas County, Texas in all questions and controversies arising out of
this Agreement.

 

15.          Acknowledgments. By accepting the Award, the Grantee agrees to be
bound by, and agrees that the Award is, and the Restricted Stock Units are,
subject in all respects to, the terms of the Plan. The Grantee further
acknowledges and agrees that (a) the signature to this Agreement on behalf of
the Company is an electronic signature that will be treated as an original
signature for all purposes hereunder, and (b) such electronic signature will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Grantee.

 

[The remainder of this page is intentionally left blank]

 

-9-

 



 

Executed as of the ___ day of _________________, 2020.

 

 

Company:THE MICHAELS COMPANIES, INC.        By:          Name:    Title:       
     Grantee:   Name: Ashley Buchanan  Address:

 





 



 